DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-10 in the reply filed on February 28, 2022 is acknowledged.  Accordingly, claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wheel” recited in lines 3 and 9 of claim 1 and in line 5 of claim 2 must be shown or the feature canceled from the claims.  It is to be noted that while a wheel is shown in Figure 2 that functions as a hub/drive for a track, no wheel that actually fully supports the planter frame (as is clearly intended by the claimed language) is shown in the drawings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1 752 031 A1.
With respect to claim 1, EP 1 752 031 A1 discloses an agricultural system (Figures 1-8), comprising:
a planter frame 7 (Figures 1, 3 and 6);

a first row unit bracket (rightmost member 10; best shown in Figures 7 and 8; see line 1 of the English language translation of paragraph [0011]) configured to couple to the planter frame 7 (Figures 1, 3 and 6);
a first offset bracket (leftmost member 9; best shown in Figures 7 and 8; see line 1 of the English language translation of paragraph [0011]) configured to indirectly couple to the first row unit bracket (rightmost member 10; best shown in Figures 7 and 8; see line 1 of the English language translation of paragraph [0011]); and
a first row unit (vicinity of 2 and 1; Figure 1; see the English translation of claims 1-3 of EP 1 752 031 A1, particularly of claim 1 of EP 1 752 031 A1) configured to indirectly couple via 6,1 to the first offset bracket (leftmost member 9; best shown in Figures 7 and 8; see line 1 of the English language translation of paragraph [0011]), wherein the first offset bracket (leftmost member 9; best shown in Figures 7 and 8; see line 1 of the English language translation of paragraph [0011]) necessarily indirectly offsets the first row unit (vicinity of 2 and 1; Figure 1; see the English translation of claims 1-3 of EP 1 752 031 A1, particularly of claim 1 of EP 1 752 031 A1) from a path of the track and/or wheel (middle wheel 3 in Figures 7 and 8).
As to claim 2, a second row unit bracket (leftmost member 10; best shown in Figures 7 and 8; see line 1 of the English language translation of paragraph [0011]) is configured to couple to the planter frame 7 (Figures 1, 3 and 6), a second offset bracket (rightmost member 9; best shown in Figures 7 and 8; see line 1 of the English language translation of paragraph [0011]) configured to couple to the second row unit bracket (leftmost member 10; best shown in Figures 7 and 8; see line 1 of the English language translation of paragraph [0011]), and a second row 
Regarding claim 3, the first offset bracket (leftmost member 9; best shown in Figures 7 and 8; see line 1 of the English language translation of paragraph [0011]) is necessarily configured to offset the first row unit (vicinity of 2 and 1; Figure 1; see the English translation of claims 1-3 of EP 1 752 031 A1, particularly of claim 1 of EP 1 752 031 A1) in a first direction and the second offset bracket (rightmost member 9; best shown in Figures 7 and 8; see line 1 of the English language translation of paragraph [0011]) is necessarily configured to offset the second row unit (vicinity of 2 and 1; Figure 1; see the English translation of claims 1-3 of EP 1 752 031 A1, particularly of claim 1 of EP 1 752 031 A1) in a second direction that is opposite the first direction.
With respect to claim 4, the first offset bracket (leftmost member 9; best shown in Figures 7 and 8; see line 1 of the English language translation of paragraph [0011]) comprises a first row connecting plate (unnumbered) and a second row connecting plate (unnumbered).
As to claim 5, the first row connecting plate (unnumbered) and the second row connecting plate (unnumbered) couple together with a first member (unnumbered) and a second member (unnumbered).

With respect to claim 7, the first member (unnumbered) is a first tube (unnumbered) and the second member (unnumbered) is a second tube (unnumbered).
As to claim 8, EP 1 752 031 A1 discloses a first bracket plate (unnumbered) and a second bracket plate (unnumbered), wherein the first bracket plate (unnumbered) and the second bracket plate (unnumbered) are configured to couple to the first row unit bracket (rightmost member 10; best shown in Figures 7 and 8; see line 1 of the English language translation of paragraph [0011]).
Regarding claim 9, the first row connecting plate (unnumbered) and the second row connecting plate (unnumbered) are necessarily offset from the first bracket plate (unnumbered) and the second bracket plate (unnumbered).
With respect to claim 10, the first bracket plate (unnumbered) and the second bracket plate (unnumbered) necessarily define first slots (unnumbered) and second slots (unnumbered) that are necessarily configured to receive and support a first tube (unnumbered) and a second tube (unnumbered).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



March 18, 2022